McMurray, Presiding Judge.
Defendant was convicted of three counts of child molestation and was sentenced to 20 years of supervised probation. This appeal followed. Held:
In his sole enumeration of error, defendant contends the trial court “erred in requiring [him] to serve a period of probation in excess of four (4) years in violation of O.C.G.A. § 42-8-34.1 (e).” This Code subsection provides as follows: “In no event shall an offender be supervised on probation or parole, or both, for more than a total of four years, whether before or after confinement, except upon written order of the court for the purpose of enforcing restitution or fines or for the protection of the victim or class of victims as defined by age or gender or by type of crime committed.” (Emphasis supplied.)
An examination of the record shows that the trial court entered a written order sentencing defendant to 20 years of supervised probation with the condition that he pay restitution to the “victims’ family for counseling that victims may incur,” that he pay a $1,000 fine “plus $50.00 PO&P Training Fund,” that he “attend mental health at own expense,” that he not “reside in residence with child under age 17 while on probation” and that he not “be alone with victims while on probation.” These conditions invoke the exception reflected in the emphasized language of the above Code subsection. Consequently, the trial court did not err in sentencing defendant to 20 years of supervised probation.

Judgment affirmed.


Pope and Benham, JJ., concur.

*149Decided November 3, 1988.
McCamy, Phillips, Tuggle, Rollins & Fordham, Stephen A. Williams, for appellant.
Jack O. Partain III, District Attorney, for appellee.